 
EXHIBIT 10.1

 
EMPLOYMENT AGREEMENT

 
              This Employment Agreement (“Agreement”) is made this 14th day of
April, 2009, by and between ubroadcast, inc., a duly organized Delaware
corporation (“Employer”), and John L. Castiglione, a resident of the State of
California (“Employee”).

 
W I T N E S S E T H:
 
 
 
WHEREAS, Employee has, since Employer’s acquisition of ubroadcast, Inc., served
as President of Employer, without compensation; and
 
 
 
WHEREAS, Employer desires to retain the services of Employee and Employee
desires to continue to serve as President of Employer; and
 
 
 
WHEREAS, Employee is willing to be employed by Employer, and Employer is willing
to employ Employee, on the terms, covenants and conditions hereinafter set
forth; and

 
              NOW, THEREFORE, in consideration of such employment and other
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, Employer and Employee hereby agree as follows:

 
SECTION I. EMPLOYMENT OF EMPLOYEE

              Employer hereby employs, engages and hires Employee as President
and CEO of Employer, and Employee hereby accepts and agrees to such hiring,
engagement and employment, subject to the general supervision of the Board of
Directors of Employer. Employee shall perform duties as are customarily
performed by one holding such position in other, same or similar businesses or
enterprises as that engaged in by Employer, and shall also additionally render
such other and unrelated services and duties as may be reasonably assigned to
him from time to time by the Board of Directors of Employer. Employee shall
devote his full-time efforts to the performance of his duties as President and
CEO of Employer.

 
SECTION II. EMPLOYEE’S PERFORMANCE

 
              Employee hereby agrees that he will, at all times, faithfully,
industriously and to the best of his ability, experience and talents, perform
all of the duties that may be required of and from him pursuant to the express
and implicit terms hereof, to the reasonable satisfaction of Employer.

 
SECTION III. COMPENSATION OF EMPLOYEE

 
              Employer shall pay Employee, and Employee shall accept from
Employer, in full payment for Employee’s services hereunder, compensation as
follows:
 
 
 
              A.          Salary. Employee shall be paid as and for a salary the
sum of $11,000 per calendar month, which salary shall be payable on the 1st and
15th days of each calendar month, in advance, subject to deduction of lawful and
required withholding.
 
 
 
Employee’s unpaid salary shall accrue until paid by Employer. Employee shall
have the right, but not the obligation, to be paid all or a portion of his
accrued and unpaid salary in shares of Employer’s common stock, on the following
basis:
 
 
 
on the first business day of each calendar quarter, should Employee desire to
convert his accrued and unpaid salary from the immediately preceding calendar
quarter into shares of Employer’s common stock, Employee shall deliver to
Employer a written notice (a “Salary Conversion Notice”) of his intent to have
Employer pay such accrued and unpaid salary in shares of Employer’s common
stock. Each Salary Conversion Notice shall set forth (1) the amount of accrued
and unpaid salary to be converted into shares of Employer’s common stock and (2)
the number of shares of Employer’s common stock which are to be issued to
Employee based on the following formula:

 
Amount of accrued and unpaid salary from the immediately preceding calendar
quarter divided by the Applicable Share Price (defined below) equals the number
of shares to be issued to Employee. By way of example only, if Employee’s
accrued and unpaid salary totals $5,000 and the Applicable Share Price is $.05,
Employer would issue 100,000 shares of its common stock to Employee ($5,000
divided by $.05 equals 00,000 shares).
 
 
 
“Applicable Share Price” shall mean the average closing sale price of Employer’s
common stock, as reported by the OTC Bulletin Board, for the last ten (10)
trading days of the subject calendar quarter.
 
 
 
              B.          Cellular Phone. Employer shall provide Employee with a
cellular phone for his use in performing his responsibilities with Employer. In
the alternative, Employer shall pay Employee’s cellular phone expense.
 
 
 
              C.          Automobile. Employer shall provide Employer with an
automobile for Employee’s use in performing his responsibilities with Employer.
 
 
 
              D.          Insurance and Other Benefits. As further consideration
for his covenants contained herein, Employer will add Employee, including
Employee's family, with such health, dental and vision insurance as it offers
other employees and other benefits, including a 401(k) plan, as may be
established by Employer from time to time with respect to its employees in
accordance with Employer's established procedures. Employee shall be entitled to
Directors' and Officers' indemnification insurance coverage to the same extent
as is provided to other persons employed as officers of Employer.
 
 
 
              E.          Other Compensation Plans. Employee shall be entitled
to participate, to the same extent as is provided to other persons employed by
Employer, in any future stock bonus plan, stock option plan or employee stock
ownership plan of Employer.
 
 
 
              F.           Other Expenses. Employee agrees that he shall be
responsible for all expenses incurred in his performance hereunder, unless
Employer shall have agreed, in advance and in writing, to reimburse Employee for
any such expenses.
 
 
 
              G.          Vacations. During the term of this Agreement, Employee
shall be entitled to three (3) weeks of vacation.

 
SECTION IV. INDEMNIFICATION OF EMPLOYEE

 
              As further consideration of Employee's executing this Agreement,
Employer shall have executed, prior to the execution of this Agreement, an
Indemnity Agreement (the “Indemnity Agreement”), in the form attached hereto as
Exhibit IV. The obligations under the Indemnity Agreement shall survive the
termination of this Agreement.

 
SECTION V. COMPANY POLICIES

 
              Employee agrees to abide by the policies, rules, regulations or
usages applicable to Employee as established by Employer from time to time and
provided to Employee in writing.

 
SECTION VI. CONFIDENTIALITY AGREEMENT
 
 
 
              A.          Confidentiality Agreement. In consideration of
Employer’s executing this Agreement, Employee shall have executed, prior to the
execution of this Agreement, a Confidentiality Agreement (the “Confidentiality
Agreement”), in the form attached hereto as Exhibit VI(A).
 
 
 
              B.          Survival. The obligations under the Confidentiality
Agreement shall survive the termination of this Agreement.

 
SECTION VII. TERM AND TERMINATION
 
 
 
              A.          Term. The initial term of this Agreement shall be a
period of three years, commencing on April 15, 2009. This Agreement shall renew
for an additional three-year period, provided neither party hereto submits a
written notice of termination within ninety (90) days prior to the termination
of the initial term hereof.
 
 
 
              B.          Termination. Employer agrees not to terminate this
Agreement except for “just cause”. For purposes of this Agreement, “just cause”
shall mean (1) the willful failure or refusal of Employee to implement or follow
the written policies or directions of Employer’s Board of Directors, provided
that Employee’s failure or refusal is not based upon Employee’s belief in good
faith, as expressed to Employer in writing, that the implementation thereof
would be unlawful; (2) conduct which is inconsistent with Employee’s position
with Employer and which results in a material adverse effect (financial or
otherwise) or misappropriation of assets of Employer; (3) conduct which violates
the provisions contained in the existing Confidentiality Agreement or the
Non-Competition Agreement between Employer and Employee; (4) the intentional
causing of material damage to Employer’s physical property; and (5) any act
involving personal dishonesty or criminal conduct against Employer.
 
 
 
Although Employer retains the right to terminate Employee for any reason not
specified above, Employer agrees that if it discharges Employee for any reason
other than just cause, as is solely defined above, Employee will be entitled to
full compensation hereunder. If Employee should cease his employment hereunder
voluntarily for any reason, or is terminated for just cause, all future
compensation and benefits payable to Employee shall thereupon, without any
further writing or act, cease, lapse and be terminated. However, all salary and
reimbursements which accrued prior to Employee’s ceasing employment or
termination will become immediately due and payable and shall be payable to
Employee’s estate should his employment cease due to death.

 
SECTION VIII. COMPLETE AGREEMENT

 
              This Agreement contains the complete agreement concerning the
employment arrangement between the parties hereto and shall, as of the effective
date hereof, supersede all other agreements between the parties, including all
other employment agreements. The parties hereto stipulate that neither of them
has made any representation with respect to the subject matter of this Agreement
or any representations including the execution and delivery hereof, except such
representations as are specifically set forth herein and each of the parties
hereto acknowledges that he or it has relied on his or its own judgment in
entering into this Agreement. The parties hereto further acknowledge that any
payments or representations that may have heretofore been made by either of them
to the other are of no effect and that neither of them has relied thereon in
connection with his or its dealings with the other.

 
SECTION IX. WAIVER; MODIFICATION

 
              The waiver by either party of a breach or violation of any
provision of this Agreement shall not operate as, or be construed to be, a
waiver of any subsequent breach hereof. No waiver or modification of this
Agreement or of any covenant, condition or limitation herein contained shall be
valid unless in writing and duly executed by the party to be charged therewith
and no evidence of any waiver or modification shall be offered or received in
evidence of any proceeding or litigation between the parties hereto arising out
of, or affecting, this Agreement, or the rights or obligations of the parties
hereunder, unless such waiver or modification is in writing, duly executed as
aforesaid, and the parties further agree that the provisions of this Section IX
may not be waived except as herein set forth.

 
SECTION X. SEVERABILITY

 
              All agreements and covenants contained herein are severable, and
in the event any one of them, with the exception of those contained in Sections
I, III, IV, V and VI hereof, shall be held to be invalid in any proceeding or
litigation between the parties, this Agreement shall be interpreted as if such
invalid agreements or covenants were not contained herein.

 
SECTION XI. NOTICES

 
              Any and all notices will be sufficient if furnished in writing,
sent by registered mail to his last known residence, in case of Employee, or, in
case of Employer, to its principal office address.

 
SECTION XII. REPRESENTATIONS OF EMPLOYER

 
              The execution of this Agreement by Employer has been approved by
the Board of Directors of Employer.

 
SECTION XIII. REPRESENTATIONS OF EMPLOYEE

 
              Employee hereby represents to Employer that he is under no legal
disability with respect to his entering into this Agreement.

 
SECTION XIV. COUNTERPARTS

 
              This Agreement may be executed in duplicate counterparts, each of
which shall be deemed an original and, together, shall constitute one and the
same agreement, with one counterpart being delivered to each party hereto.

 
SECTION XV. BENEFIT

 
              The provisions of this Agreement shall extend to the successors,
surviving corporations and assigns of Employer and to any purchaser of
substantially all of the assets and business of Employer. The term “Employer”
shall be deemed to include Employer, any joint venture, partnership, limited
liability company, corporation or other juridical entity, in which Employer
shall have an interest, financial or otherwise.

 
SECTION XVI. ARBITRATION

 
              The parties agree that any dispute arising between them related to
this Agreement or the performance hereof shall be submitted for resolution to
the American Arbitration Association for arbitration in the Dallas, Texas,
office of the Association under the then-current rules of arbitration. The
Arbitrator or Arbitrators shall have the authority to award to the prevailing
party its reasonable costs and attorneys fees. Any award of the Arbitrators may
be entered as a judgment in any court competent jurisdiction.

 
              Notwithstanding the provisions contained in the foregoing
paragraph, the parties hereto agree that Employer may, at its election, seek
injunctive or other equitable relief from a court of competent jurisdiction for
a violation or violations by Employee of the existing Confidentiality Agreement.

 
SECTION XVII. LEGAL REPRESENTATION

 
              Employer and Employee both acknowledge that each has utilized
separate legal counsel with respect to this Agreement. Specifically, Employee
acknowledges that the law firm of Newlan & Newlan has drafted this Agreement on
behalf of Employer. EMPLOYEE IS ADMONISHED TO SEEK HIS OWN LEGAL COUNSEL.


 
SECTION XVIII. GOVERNING LAW

 
              It is the intention of the parties hereto that this Agreement and
the performance hereunder and all suits and special proceedings hereunder be
construed in accordance with and under and pursuant to the laws of the State of
Delaware, and that, in any action, special proceeding or other proceeding that
may be brought arising out of, in connection with or by reason of this
Agreement, the laws of the State of Delaware shall be applicable and shall
govern to the exclusion of the law of any other forum, without regard to the
jurisdiction in which any such action or special proceeding may be instituted.

 
              IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the day first above written.

 
                                                                                      UBROADCAST,
INC.



 
                                                                                      By:
/s/ JASON SUNSTEIN
 
                                                                                                    Jason
Sunstein
 
                                                                                                    Executive
Vice President



 
                                                                                      /s/
JOHN L. CASTIGLIONE
 
                                                                                      John
L. Castiglione, individually

 
                                                                                      Address
of Employee:

 
                                                                                      _______________________________

 
                                                                                      _______________________________

 
                                                                                      _______________________________

 
Exhibit IV
 
Form of Indemnity Agreement
 
INDEMNITY AGREEMENT

 
              THIS AGREEMENT is made and entered into as of the 14th day of
April, 2009, by and between ubroadcast, inc., a Delaware corporation (the
“Corporation”), and John L. Castiglione (“Agent”).

 
RECITALS
 
 
 
WHEREAS, Agent performs a valuable service to the Corporation in his capacity as
President and CEO of the Corporation;
 
 
 
WHEREAS, the Corporation’s bylaws (the “Bylaws”) provide for the indemnification
of the directors, officers, employees and other agents of the Corporation,
including persons serving at the request of the Corporation in such capacities
with other corporations or enterprises, as authorized by the Delaware General
Corporation Law (the “GCL”);
 
 
 
WHEREAS, the Bylaws and the GCL, by their non-exclusive nature, permit contracts
between the Corporation and its agents, officers, employees and other agents
with respect to indemnification of such persons; and
 
 
 
WHEREAS, in order to induce Agent to continue to serve as President and CEO of
the Corporation, the Corporation has determined and agreed to enter into this
Agreement with Agent;

 
              NOW, THEREFORE, in consideration of Agent’s continued service as
President and CEO of the Corporation after the date hereof, the parties hereto
agree as follows:

 
AGREEMENT

 
              1.           SERVICES TO THE CORPORATION. Agent will serve, at the
will of the Corporation or under separate contract, if any such contract exists,
as a director, officer or other fiduciary of an affiliate of the Corporation
(including any employee benefit plan of the Corporation) faithfully and to the
best of his ability so long as he is duly elected and qualified in accordance
with the provisions of the Bylaws or other applicable charter documents of the
Corporation or such affiliate; provided, however, that Agent may at any time and
for any reason resign from such position (subject to any contractual obligation
that Agent may have assumed apart from this Agreement) and that the Corporation
or any affiliate shall have no obligation under this Agreement to continue Agent
in any such position.

 
               2.           INDEMNITY OF AGENT. The Corporation hereby agrees to
hold harmless and indemnify Agent to the fullest extent authorized or permitted
by the provisions of the Bylaws and the GCL, as the same may be amended from
time to time (but, only to the extent that such amendment permits the
Corporation to provide broader indemnification rights than the Bylaws or the GCL
permitted prior to adoption of such amendment), as follows:

 
                            (a)          against any and all expenses (including
attorneys’ fees), witness fees, damages, judgments, fines and amounts paid in
settlement and any other amounts that Agent becomes legally obligated to pay
because of any claim or claims made against him in connection with any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, arbitrational, administrative or investigative (including an action by
or in the right of the Corporation) to which Agent is, was or at any time
becomes a party, or is threatened to be made a party, by reason of the fact that
Agent is, was or at any time becomes a director, officer, employee or other
agent of Corporation, or is or was serving or at any time serves at the request
of the Corporation as a director, officer, employee or other agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise; and

 
                            (b)         otherwise to the fullest extent as may
be provided to Agent by the Corporation under the non-exclusivity provisions of
the GCL and the Bylaws.

 
              3.           LIMITATIONS ON ADDITIONAL INDEMNITY. No indemnity
pursuant to Section 2 hereof shall be paid by the Corporation:

 
                            (a)          on account of any claim against Agent
solely for an accounting of profits made by Agent in violation of Section 16 of
the Securities Exchange Act of 1934 and amendments thereto or similar provisions
of any federal, state or local statutory law;

 
                            (b)         on account of Agent’s conduct that is
established by a final judgment as knowingly fraudulent or deliberately
dishonest or that constituted willful misconduct;

 
                            (c)          on account of Agent’s conduct that is
established by a final judgment as constituting a breach of Agent’s duty of
loyalty to the Corporation or resulting in any personal profit or advantage to
which Agent was not legally entitled;

 
                            (d)         for which payment is actually made to
Agent under a valid and collectible insurance policy or under a valid and
enforceable indemnity clause, bylaw or agreement, except in respect of any
excess beyond payment under such insurance, clause, bylaw or agreement;

 
                            (e)          if indemnification is not lawful (and,
in this respect, both the Corporation and Agent have been advised that the
Securities and Exchange Commission believes that indemnification for liabilities
arising under the federal securities laws is against public policy and is,
therefore, unenforceable and that claims for indemnification should be submitted
to appropriate courts for adjudication); or

 
                            (f)          in connection with any proceeding (or
part thereof) initiated by Agent, or any proceeding by Agent against the
Corporation or its directors, officers, employees or other agents, unless (i)
such indemnification is expressly required to be made by law, (ii) the
proceeding was authorized by the Board of Directors of the Corporation, (iii)
such indemnification is provided by the Corporation, in its sole discretion,
pursuant to the powers vested in the Corporation under the GCL, or (iv) the
proceeding is initiated pursuant to Section 8 hereof.

 
              4.           CONTINUATION OF INDEMNITY. All agreements and
obligations of the Corporation contained herein shall continue during the period
Agent is a director, officer, employee or other agent of the Corporation (or is
or was serving at the request of the Corporation as a director, officer,
employee or other agent of another corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise) and shall continue thereafter
so long as Agent shall be subject to any possible claim or threatened, pending
or completed action, suit or proceeding, whether civil, criminal, arbitrational,
administrative or investigative, by reason of the fact that Agent was serving in
the capacity referred to herein.

 
              5.           PARTIAL INDEMNIFICATION. Agent shall be entitled
under this Agreement to indemnification by the Corporation for a portion of the
expenses (including attorneys’ fees), witness fees, damages, judgments, fines
and amounts paid in settlement and any other amounts that Agent becomes legally
obligated to pay in connection with any action, suit or proceeding referred to
in Section 2 hereof even if not entitled hereunder to indemnification for the
total amount thereof, and the Corporation shall indemnify Agent for the portion
thereof to which Agent is entitled.

 
              6.           NOTIFICATION AND DEFENSE OF CLAIM. Not later than
thirty (30) days after receipt by Agent of notice of the commencement of any
action, suit or proceeding, Agent will, if a claim in respect thereof is to be
made against the Corporation under this Agreement, notify the Corporation of the
commencement thereof; but the omission so to notify the Corporation will not
relieve it from any liability which it may have to Agent otherwise than under
this Agreement. With respect to any such action, suit or proceeding as to which
Agent notifies the Corporation of the commencement thereof:
 
 
 
                            (a)          the Corporation will be entitled to
participate therein at its own expense;

 
                            (b)         except as otherwise provided below, the
Corporation may, at its option and jointly with any other indemnifying party
similarly notified and electing to assume such defense, assume the defense
thereof, with counsel reasonably satisfactory to Agent. After notice from the
Corporation to Agent of its election to assume the defense thereof, the
Corporation will not be liable to Agent under this Agreement for any legal or
other expenses subsequently incurred by Agent in connection with the defense
thereof except for reasonable costs of investigation or otherwise as provided
below. Agent shall have the right to employ separate counsel in such action,
suit or proceeding but the fees and expenses of such counsel incurred after
notice from the Corporation of its assumption of the defense thereof shall be at
the expense of Agent unless (i) the employment of counsel by Agent has been
authorized by the Corporation, (ii) Agent shall have reasonably concluded, and
so notified the Corporation, that there is an actual conflict of interest
between the Corporation and Agent in the conduct of the defense of such action
or (iii) the Corporation shall not in fact have employed counsel to assume the
defense of such action, in each of which cases the fees and expenses of Agent’s
separate counsel shall be at the expense of the Corporation. The Corporation
shall not be entitled to assume the defense of any action, suit or proceeding
brought by or on behalf of the Corporation or as to which Agent shall have made
the conclusion provided for in clause (ii) above; and

 
                            (c)           the Corporation shall not be liable to
indemnify Agent under this Agreement for any amounts paid in settlement of any
action or claim effected without its written consent, which shall not be
unreasonably withheld. The Corporation shall be permitted to settle any action
except that it shall not settle any action or claim in any manner which would
impose any penalty or limitation on Agent without Agent’s written consent, which
may be given or withheld in Agent’s sole discretion.

 
              7.           EXPENSES. The Corporation shall advance, prior to the
final disposition of any proceeding, promptly following request therefor, all
expenses incurred by Agent in connection with such proceeding upon receipt of an
undertaking by or on behalf of Agent to repay said amounts if it shall be
determined ultimately that Agent is not entitled to be indemnified under the
provisions of this Agreement, the Bylaws, the GCL or otherwise.

 
              8.           ENFORCEMENT. Any right to indemnification or advances
granted by this Agreement to Agent shall be enforceable by or on behalf of Agent
in any court of competent jurisdiction if (i) the claim for indemnification or
advances is denied, in whole or in part, or (ii) no disposition of such claim is
made within ninety (90) days of request therefor. Agent, in such enforcement
action, if successful in whole or in part, shall be entitled to be paid also the
expense of prosecuting his claim. It shall be a defense to any action for which
a claim for indemnification is made under Section 3 hereof (other than an action
brought to enforce a claim for expenses pursuant to Section 8 hereof, provided
that the required undertaking has been tendered to the Corporation) that Agent
is not entitled to indemnification because of the limitations set forth in
Section 4 hereof. Neither the failure of the Corporation (including its Board of
Directors or its shareholders) to have made a determination prior to the
commencement of such enforcement action that indemnification of Agent is proper
in the circumstances, nor an actual determination by the Corporation (including
its Board of Directors or its shareholders) that such indemnification is
improper shall be a defense to the action or create a presumption that Agent is
not entitled to indemnification under this Agreement or otherwise.

 
              9.           SUBROGATION. In the event of payment under this
Agreement, the Corporation shall be subrogated to the extent of such payment to
all of the rights of recovery of Agent, who shall execute all documents required
and shall do all acts that may be necessary to secure such rights and to enable
the Corporation effectively to bring suit to enforce such rights.

 
              10.         NON-EXCLUSIVITY OF RIGHTS. The rights conferred on
Agent by this Agreement shall not be exclusive of any other right which Agent
may have or hereafter acquire under any statute, provision of the Corporation’s
Amended and Restated Certificate of Incorporation or Bylaws, agreement, vote of
shareholders or directors, or otherwise, both as to action in his official
capacity and as to action in another capacity while holding office.
 
 
 
              11.         SURVIVAL OF RIGHTS.

 
                            (a)          The rights conferred on Agent by this
Agreement shall continue after Agent has ceased to be a director, officer,
employee or other agent of the Corporation or to serve at the request of the
Corporation as a director, officer, employee or other agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise and shall inure to the benefit of Agent’s heirs, executors and
administrators.

 
                            (b)         The Corporation shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the
Corporation, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place.

 
              12.         SEPARABILITY. Each of the provisions of this Agreement
is a separate and distinct agreement and independent of the others, so that if
any provision hereof shall be held to be invalid for any reason, such invalidity
or unenforceability shall not affect the validity or enforceability of the other
provisions hereof. Furthermore, if this Agreement shall be invalidated in its
entirety on any ground, then the Corporation shall nevertheless indemnify Agent
to the fullest extent provided by the Bylaws, the GCL or any other applicable
law.

 
              13.         ARBITRATION. The parties agree that any dispute
arising between them related to this Agreement or the performance hereof shall
be submitted for resolution to the American Arbitration Association for
arbitration in the San Diego, California, office of the Association under the
then-current rules of arbitration. The Arbitrator or Arbitrators shall have the
authority to award to the prevailing party its reasonable costs and attorneys
fees. Any award of the Arbitrators may be entered as a judgment in any court
competent jurisdiction.

 
              14.         GOVERNING LAW. This Agreement shall be interpreted and
enforced in accordance with the laws of the State of Delaware.

 
              15.         AMENDMENT AND TERMINATION. No amendment, modification,
termination or cancellation of this Agreement shall be effective unless in
writing signed by both parties hereto.

 
              16.         IDENTICAL COUNTERPARTS. This Agreement may be executed
in one or more counterparts, each of which shall for all purposes be deemed to
be an original but all of which together shall constitute but one and the same
Agreement. Only one such counterpart need be produced to evidence the existence
of this Agreement.

 
              17.         HEADINGS. The headings of the sections of this
Agreement are inserted for convenience only and shall be deemed to constitute
part of this Agreement or to affect the construction hereof.

 
              18.         NOTICES. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (i) upon delivery if delivered by hand to the party to whom such
communication was directed or (ii) upon the third business day after the date on
which such communication was mailed if mailed by certified or registered mail
with postage prepaid:

 
                            (a)          If to Agent, at the address indicated
on the signature page hereof; and

 
                            (b)         If to the Corporation, to: ubroadcast,
inc., 1666 Garnet Avenue, Suite 312, San Diego, California 92109, or to such
other address as may have been furnished to Agent by the Corporation.

 
              IN WITNESS WHEREOF, the parties hereto have executed this
Agreement on and as of the day and year first above written.

 
                                                                                      UBROADCAST,
INC.


 
                                                                                      By:
/s/ JASON SUNSTEIN
 
                                                                                                    Jason
Sunstein
 
                                                                                                    Executive
Vice President
 
 
 
                                                                                      AGENT:


 
                                                                                      /s/
JOHN L. CASTIGLIONE
 
                                                                                      John
L. Castiglione, individually

 
                                                                                      Address
of Agent:

 
                                                                                      ________________________
 
                                                                                      ________________________
 
                                                                                      ________________________

 
Exhibit VI(A)

 
Form of Confidentiality Agreement

 
April 14, 2009


 
ubroadcast, inc.
 
1666 Garnet Avenue
 
Suite 312
 
San Diego, California 92109
 
 
 
Re:        Confidentiality Agreement

 
Gentlemen:

 
In connection with the execution of an employment agreement (the "Employment
Agreement") between the undersigned and ubroadcast, inc. (together with
affiliates, the "Company"), the Company will furnish to the undersigned certain
information concerning its business, financial position, operations, business
contacts, assets and liabilities, as well as other proprietary information. As a
condition to such information's being furnished to the undersigned and as a
condition to the undersigned's entering into an employment agreement with the
Company, the undersigned agrees to treat any information concerning the Company
(whether prepared by the Company, its advisors, or otherwise, and irrespective
of the form of communication) which is furnished to the undersigned now or in
the future by or on behalf of the Company (together with the material described
below, herein collectively referred to as the "Confidential Material") in
accordance with the provisions of this letter agreement, and to take or abstain
from taking certain other actions hereinafter set forth.

 
The undersigned understands that the term "Confidential Material" also includes
all notes, analysis, compilations, studies, interpretations or other documents
prepared by the Company or its representatives which contain, reflect or are
based upon, in whole or in part, the information furnished to the undersigned.
The term "Confidential Material" does not include information which (A) is or
becomes generally available to the public other than as a result of a disclosure
by the undersigned, or (B) was lawfully within the undersigned's possession
prior to its being furnished to the undersigned by or on behalf of the Company,
provided that the source of such information was not known by the undersigned to
be bound by a confidentiality agreement with, or other contractual, legal or
fiduciary obligation of confidentiality to, the Company or any other party with
respect to such information, or (C) is disclosed to the undersigned by a third
party, provided that such third party was not known by the undersigned to be
bound by a confidentiality agreement with, or other contractual, legal or
fiduciary obligation of confidentiality to, the Company or any other party with
respect to such information.

 
The undersigned hereby agrees that he will use the Confidential Material solely
in connection with the undersigned's performance of his duties under the
employment agreement, that the Confidential Material will be kept confidential
and that the undersigned will not disclose any of the Confidential Material in
any manner whatsoever.

 
In the event that the undersigned is requested or required (by oral questions,
interrogatories, requests for information or documents in legal proceedings,
subpoena, civil investigative demand or other similar process) to disclose any
of the Confidential Material, the undersigned will provide the Company with
prompt written notice of any such request or requirement so that the Company may
seek a protective order or other appropriate remedy and/or waive compliance with
the provisions of this letter agreement. If, in the absence of a protective
order or other remedy or the receipt of a waiver by the Company, the undersigned
is, nonetheless, in the opinion of counsel, legally compelled to disclose
Confidential Material, the undersigned may, without liability hereunder,
disclose only that portion of the Confidential Material specifically required by
an order of Court. Additionally, the undersigned shall make every reasonable
effort and take every reasonable action, including, without limitation, by
cooperating with the Company, to obtain an appropriate protective order or other
reliable assurance that confidential treatment will be accorded the Confidential
Material.

 
Upon termination of the Employment Agreement or at any time upon the request of
the Company, the undersigned will promptly deliver to the Company or certify
destruction of, at the Company's direction, all Confidential Material (and all
copies thereof) furnished to the undersigned by or on behalf of the Company
pursuant hereto. All oral Confidential Material provided to the undersigned
shall continue to be held confidential hereunder. Notwithstanding the return or
destruction of the Confidential Material, the undersigned will continue to be
bound by obligations of confidentiality hereunder.

 
The undersigned agrees that the Company, without prejudice to any rights to
judicial relief he may otherwise have, shall be entitled to equitable relief,
including injunctive relief and specific performance, in the event of any breach
of the provisions of this letter agreement and that the undersigned will not
oppose the granting of such relief. The undersigned also agrees that he will not
seek and agrees to waive any requirement for the securing and posting of a bond
in connection with the Company's seeking or obtaining such relief. In the event
of litigation relating to this letter agreement, if a court of competent
jurisdiction determines that the undersigned has breached this letter agreement,
then the undersigned will be liable to pay to the Company the reasonable legal
fees incurred in connection with such litigation, including any appeal
therefrom. Also, in the event a court of competent jurisdiction determines that
the undersigned has not breached this letter agreement, then the Company will be
liable to pay to the undersigned the reasonable legal fees incurred in
connection with such litigation, including any appeal therefrom.

 
This letter agreement is for the benefit of the Company, and shall be construed
(both as to validity and performance) and enforced in accordance with, and
governed by, the laws of the State of Delaware applicable to agreements made and
to be performed wholly within such jurisdiction. This letter agreement shall
remain in full force and effect until the earlier of the date that is three
years from the termination of the undersigned's employment by the Company or the
date that this
 
agreement is terminated by the Company.

 
Please confirm your agreement with the foregoing by signing and returning one
copy of this letter to the undersigned whereupon this letter agreement shall
become a binding agreement.

 
Very truly yours,


 
/s/ JOHN L. CASTIGLIONE
 
John L. Castiglione
 
individually

 
AGREED AND ACCEPTED as
 
of the date first written above:

 
UBROADCAST, INC.


 
By: /s/ JASON SUNSTEIN
 
              Jason Sunstein
 
              Executive Vice President
 